               Case 3:17-cv-07190-JCS Document 112 Filed 10/30/20 Page 1 of 2




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   HUNTER W. SIMS III, State Bar #266039
     RYAN C. STEVENS, State Bar #306409
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 6   Telephone:    (415) 554-4259 [Sims]
     Telephone:    (415) 554-3975 [Stevens]
 7   Facsimile:    (415) 554-3837
     E-Mail:       hunter.sims@sfcityatty.org
 8   E-Mail:       ryan.stevens@sfcityatty.org

 9
     Attorneys for Defendants
10   CITY AND COUNTY OF SAN FRANCISCO,
     CHRISTOPHER SAMAYOA AND EDRIC TALUSAN
11

12

13                                      UNITED STATES DISTRICT COURT

14                                   NORTHERN DISTRICT OF CALIFORNIA

15    JUDY O’NEIL, individually and as successor-      Case No. 17-cv-07190 JCS
      in-interest to Decedent KEITA O’NEIL,
16                                                     UPDATED JOINT CASE MANAGEMENT
              Plaintiff,                               CONFERENCE STATEMENT
17
              vs.                                      Hearing Date:       November 6, 2020
18                                                     Time:               2:00 p.m.
      CITY AND COUNTY OF SAN                           Place:              Courtroom F, 15th Floor
19    FRANCISCO, a municipal corporation;
      CHRISTOPHER SAMAYOA, individually                Trial Date:         Not Set
20    and in his capacity as a City of San Francisco
      Police Officer; EDRIC TALUSAN,
21    individually and in his official capacity as a
      San Francisco Police Officer; and DOES 1-50,
22    inclusive,

23            Defendants.

24

25

26

27

28
      Joint CMC Statement                               1                         n:\lit\li2018\180642\01489856.docx
      O’Neil v. CCSF, et al., No. 17-cv-7190 JCS
               Case 3:17-cv-07190-JCS Document 112 Filed 10/30/20 Page 2 of 2




 1           Plaintiff JUDY O’NEIL and Defendants CITY AND COUNTY OF SAN FRANCISCO,

 2   CHRISTOPHER SAMAYOA and EDRIC TALUSAN by and through their respective attorneys of

 3   record hereby submit this Updated Case Management Statement, in addition to the statement for

 4   consideration at the November 6, 2020 Further Case Management Conference.

 5                              FURTHER CASE MANAGEMENT STATEMENT

 6           Since the last Case Management Conference, the parties have worked collaboratively to

 7   complete discovery with the exception of discovery to the individually named officers. These efforts

 8   have been complicated by the current COVID-19 pandemic and the fact that counsel for Defendants

 9   was occupied by pre-trial preparations for trials that were scheduled in San Francisco Superior Court

10   on August 31, 2020 and October 13, 2020. Nonetheless, the parties have taken five depositions since

11   the last Case Management Conference and the City has produced hundreds of documents.

12           As the Court is aware, Mr. Lateef Gray of the San Francisco District Attorney’s Office filed an

13   updated with the Court on September 30, 2020. (Dkt. 111.) Since Mr. Gray’s letter, the parties have

14   learned that the District Attorney will convene a grand jury and those proceedings will commence on

15   November 9, 2020. The parties are presently unaware of how long those proceedings will last.

16   Dated: October 30, 2020

17                                                    DENNIS J. HERRERA
                                                      City Attorney
18                                                    MEREDITH B. OSBORN
                                                      Chief Trial Deputy
19                                                    HUNTER W. SIMS III
                                                      RYAN C. STEVENS
20                                                    Deputy City Attorneys
21

22                                                 By: /s/ Hunter W. Sims III
                                                      HUNTER W. SIMS III
23                                                    Attorneys for Defendants

24
     Dated: October 30, 2020                          POINTER & BUELNA, LLP
25

26
                                                       /s/ Patrick Buelna
27                                                    PATRICK M. BUELNA
                                                      Attorneys for Plaintiff
28
      Joint CMC Statement                                    2                      n:\lit\li2018\180642\01489856.docx
      O’Neil v. CCSF, et al., No. 17-cv-7190 JCS
